Exhibit 10.3

 

[Madrigal Letterhead]

 

April 13, 2016

 

Paul A. Friedman

friedmanpaul@hotmail.com

 

Dear Paul:

 

On behalf of Madrigal Pharmaceuticals, Inc. and its affiliates and successors
(collectively, “Madrigal”), and in anticipation of the closing of issuance of
convertible senior notes of Madrigal and certain transactions contemplated under
the Amended and Restated Senior Note Purchase Agreement of even date (the
“Agreement”), I am pleased to confirm our offer to you of the position of
Chairman and Chief Executive Officer of Madrigal, subject to the terms and
conditions outlined in this letter agreement (this “Letter Agreement”). 
Capitalized terms not defined in this Letter Agreement shall have the meanings
set forth in the Agreement.  The terms of your employment will be as follows:

 

Position and Duties; Key Dates

 

Following the execution of the Merger Agreement and prior to the Trigger Date,
as defined below (the “Effective Date”), you will devote 50% of your working
attention serving in an interim role serving as President reporting to the Board
of Directors of Madrigal (the “Board”).  Following the satisfaction of all
conditions precedent to closing the Merger under the Merger Agreement, for which
Madrigal agrees to give you prompt written notice at the email address listed
above, and immediately prior to the effective date of the Merger (collectively,
the “Trigger Date”), you will serve as full-time Chief Executive Officer of
Madrigal, reporting to the Board.  Effective as of the Trigger Date, you will be
elected by the Board as Chairman of the Board.

 

For purposes of clarity, you are not currently a member of the Board and will
not join the Board in any case prior to the Trigger Date. In the interim period,
you will not have signing authority for Madrigal absent express written Board
approval.

 

Madrigal will work with you to enter into, or cause the execution of, all
mutually agreeable agreements in forms reasonably acceptable to Madrigal
referenced in this Letter Agreement with terms materially consistent with the
terms described in this Letter Agreement between the Effective Date and a date
preceding the Trigger Date that shall be no less than the date that is
reasonably expected to be forty-five (45) days in advance of the Trigger Date
(with such date constituting the “Target Date”).

 

Base Salary

 

Your initial annual base salary following the Trigger Date will be $400,000,
less applicable deductions and withholdings.  Your compensation between the
Effective Date and the Trigger Date will equal 25% of the amount in the
preceding sentence payable as a monthly amount upon invoice from you to
Madrigal.

 

Bonus

 

You will be eligible to earn an annual bonus, and your target bonus opportunity
will be up to 50% of your annual base salary based on the achievement of
reasonable corporate targets that will be determined by

 

--------------------------------------------------------------------------------


 

the Board prior to the Target Date.  There will be an opportunity to earn an
annual bonus in excess of your target bonus should bonus targets be exceeded. 
Madrigal agrees to use reasonable efforts to establish such targets as soon as
practicable after the date of this Letter Agreement and in no event later than
the Target Date.  Any bonus earned shall be paid by Madrigal by March 31 of the
year immediately following the calendar year for which bonus is payable.  For
the avoidance of doubt, you must be employed through December 31 to earn a
bonus; however, should your employment terminate for any reason between
January 1 and March 31, you are still eligible for payment of the bonus on
March 31 for the prior calendar year, should the targets be met for that
calendar year.

 

Vacation and Sick Days

 

You shall be entitled to four weeks of vacation per calendar year (prorated for
partial-year periods) in accordance with Madrigal’s vacation policy.  Unused
days may not be carried over to a subsequent year unless required by law.  You
shall be entitled to sick time in accordance with Madrigal policy and/or
applicable law.  You shall also be entitled to be paid for Company-observed
holidays.

 

Equity Compensation

 

As an inducement to your entering into the Agreement and this Letter Agreement,
Madrigal hereby grants to you as of the date of this Letter Agreement,
(1) restricted stock awards representing 1.25% of the issued and outstanding
common stock of Madrigal, calculated on a fully-diluted, as-if-converted basis
after giving effect to the transactions contemplated by the Agreement including
the Merger (the “Restricted Stock Awards”) and (2) nonqualified stock options to
purchase an additional 2.5% of the issued and outstanding common stock of
Madrigal, calculated on a fully-diluted, as-if-converted basis after giving
effect to the transactions contemplated by the Agreement including the Merger
(the “Stock Options”).

 

Each of the Restricted Stock Awards and Stock Options shall vest as follows:
twenty-five percent of each of the Restricted Stock and Stock Options shall vest
as of the business day immediately following the Trigger Date; and twenty-five
percent of each of the Restricted Stock Awards and Stock Options shall vest on
each of the first, second and third anniversaries of the Trigger Date.  Each of
the Restricted Stock Awards and Stock Options shall contain market-level
(y) change of control provisions for events other than the Merger, and
(z) adjustment and conversion provisions associated with the Merger (the
“Adjustment Provisions”), each of which shall be established by mutual agreement
of you and the Board prior to the Target Date.

 

You will be entitled to make an election under Section 83(b) of the Internal
Revenue Code (“Section 83(b)”) with respect to the Restricted Stock Awards based
on a fair market valuation of Madrigal common stock that has been established by
Board resolution as of the date hereof and provided to you under separate cover
and attached as Annex A hereto (the “Fair Market Value Per Share”).  Annex A
also contains a capitalization table of Madrigal relevant for purposes of both
the Fair Market Value Per Share under the equity compensation awards granted
hereunder and the consideration payable to Madrigal stakeholders pursuant to the
Exchange Ratio (defined below).  The initial exercise price per share for the
Stock Options shall be equal to the Fair Market Value Per Share; provided,
however, at your election following any approval of the board of directors or
compensation committee of Synta Pharmaceuticals Corp. (“Synta”) subsequent to
the date hereof, your Stock Options could take the form of Synta stock options
that are consistent with the terms hereof except that the exercise price per
share would equal the closing price for Synta common stock on the trading day
preceding the earlier of the Trigger Date or the date of first public disclosure
concerning the Merger (and in such case such Synta stock options would
constitute Stock Options hereunder).  Also, at your election following the
approval of the board of directors or compensation committee of Synta subsequent
to the date hereof, your Restricted Stock Awards could take the form of Synta
restricted stock with terms consistent with the terms hereof except

 

2

--------------------------------------------------------------------------------


 

that the Fair Market Value Per Share for Section 83(b) purposes would equal the
closing price for Synta common stock on the trading day preceding the earlier of
the Trigger Date or the date of first public disclosure concerning the Merger
(and in such case such Synta restricted stock would constitute Restricted Stock
Awards hereunder).  The initial number of shares subject to the Restricted Stock
Awards and Stock Options and the exercise price of the Stock Options shall be
adjusted, as appropriate, immediately following the Closing of the Merger
pursuant to the Adjustment Provisions.

 

Notwithstanding the foregoing, you and Madrigal agree that if the Merger
Agreement is terminated pursuant to Section 9 thereof, the Restricted Stock
Awards and Stock Options granted hereunder shall terminate as of the date of
termination of the Merger Agreement.

 

Benefits and Agreements

 

You will be eligible to participate in employee benefit plans that Madrigal
generally makes available to its full-time executive employees now or hereafter
in effect, subject to the terms and conditions of such plans.  Madrigal hereby
delivers (and attaches as Annex B hereto) an executed indemnification agreement
for you to counter-sign.  Madrigal agrees to promptly reimburse you for the
documented expenses of your retaining counsel to review the terms of this Letter
Agreement, the employment and equity compensation related agreements
contemplated hereby, the Agreement and the Merger Agreement, provided, such
expenses shall not exceed $30,000, without Madrigal’s express written consent.

 

Employment Agreement

 

Madrigal will use best efforts to enter into an employment agreement with you
prior to the Target Date on terms mutually agreeable to you and Madrigal and
materially consistent with the terms set forth in this Letter Agreement and in a
form reasonably acceptable to Madrigal (the “Employment Agreement”). The
Employment Agreement will contain terms materially consistent with the terms set
forth in this Letter Agreement and mutually agreeable terms that are customary
for a Chief Executive Officer of a publicly traded company, provided that
Madrigal shall reasonably attempt to provide you with termination rights and
obligations consistent with the terms set forth in Annex C attached hereto and
incorporated herein by reference.

 

Conflict of Interest

 

You represent and warrant to Madrigal that you presently have no non-competition
agreement or similar restriction, which would conflict in any manner or
interfere with the performance of services required to be performed under this
Letter Agreement.

 

Personnel Policies

 

Except as otherwise provided herein, you shall be subject to the personnel
policies of Madrigal applicable to management employees, and any amendments or
revisions thereto.  In the event of a conflict between this Letter Agreement and
Madrigal’s personnel policies, the terms of this Letter Agreement shall control.

 

Confidentiality and Nondisclosure

 

As a material condition of your employment with Madrigal, you agree to execute
Madrigal’s Employee Proprietary Information and Inventions Agreement, a copy of
which is attached hereto as Annex E.

 

3

--------------------------------------------------------------------------------


 

Conditions to Letter Agreement Benefitting Madrigal

 

Our obligations to you under this this Letter Agreement, are conditioned upon
satisfaction (or waiver by Madrigal) of the following:

 

·                  Your return of this signed Letter Agreement to me.

 

Conditions to Letter Agreement Benefitting You

 

Your obligations pursuant to this Letter Agreement are conditioned upon
satisfaction (or waiver by you) of the following:

 

·                  Madrigal’s prompt delivery after the date hereof of Madrigal
executed agreements and Board resolutions evidencing Madrigal’s (or as
applicable, Synta’s) obligations under the Restricted Stock Awards and Stock
Options on terms mutually agreeable to you and consistent with the terms set
forth in this Letter Agreement.

 

·                  The performance of all duties of Madrigal specified in this
Letter Agreement.

 

·                  Madrigal’s delivery of executed agreements and Board
resolutions evidencing the Employment Agreement sufficiently in advance of the
Target Date in order to facilitate the agreement and execution of the Employment
Agreement prior to the Target Date.

 

·                  The satisfaction of all closing conditions to the Merger
Agreement by all parties thereto prior to the outside termination date set forth
in Section 9 of the Merger Agreement.

 

Notices

 

All notices, requests, demands and other communications under this Letter
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if personally served or on the second day after mailing if
mailed by first-class mail, registered or certified, return receipt requested,
postage prepaid and properly addressed to the addresses set forth on the
signature pages hereto.  Any party may change their address for the purpose of
this paragraph by giving the other party written notice of the new address in
the above manner.

 

Waiver

 

No waiver of a provision of this Letter Agreement shall constitute a waiver of
any other provision, whether or not similar.  No waiver shall constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
party making the waiver.

 

Construction of Terms

 

All parts of this Letter Agreement shall in all cases be construed according to
their plain meaning and shall not be construed in favor or against either of the
parties.  If any term, provision, covenant or condition of this Letter Agreement
is held by a court of competent jurisdiction to be unenforceable, void or
invalid, in whole or in part, for any reason, the remainder of this Letter
Agreement shall remain in full force and effect.  In the event of such entire or
partial invalidity, the parties hereto agree to enter into supplemental or other
agreements to effectuate the intent of the parties and the purpose of this
Letter Agreement.

 

4

--------------------------------------------------------------------------------


 

Governing Law

 

The validity and interpretation of this Letter Agreement shall be governed by
the laws of the State of Pennsylvania without giving effect to the principles of
conflict of laws.  The parties each hereby consent to exclusive jurisdiction and
venue for all purposes in the state courts located in Philadelphia,
Pennsylvania, or the Federal District Court for the Eastern District of
Pennsylvania.

 

Other Instruments

 

The parties shall, whenever and as often as reasonably requested by the other
party, execute, acknowledge and deliver or cause to be executed, acknowledged
and delivered any and all documents and instruments as may be necessary,
expedient or proper in the reasonable opinion of the requesting party to carry
out the intent and purposes of this Letter Agreement, provided that the
requesting party shall bear the cost and expense of such further instruments or
documents (except that each party shall bear its own attorneys’ fees except as
otherwise provided herein).

 

Successors and Assigns

 

The Letter Agreement shall be binding on and shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
permitted assigns, except as restricted by this Letter Agreement.

 

Entire Agreement and Amendment

 

In conjunction with the matters considered herein, this Letter Agreement
contains the entire understanding and agreement of the parties with respect to
your employment, executive compensation and board service matters and there have
been no promises, representations, agreements, warranties or undertakings by any
of the parties, either oral or written, of any character or nature hereafter
binding except as set forth herein.  The Letter Agreement may be altered,
amended or modified only by an instrument in writing, executed by the parties to
this Letter Agreement and by no other means.  Each party waives their future
right to claim, contest or assert that this Letter Agreement was modified,
canceled, superseded or changed by any oral agreement, course of conduct, or
waiver.

 

*   *   *

 

If you have any questions regarding this Letter Agreement, please feel free to
contact me. If the offer is acceptable, I would appreciate if you would sign the
attached copy to indicate your acceptance.

 

5

--------------------------------------------------------------------------------


 

We look forward to you accepting this offer, counter-signing this Letter
Agreement and building a mutually rewarding relationship at Madrigal.

 

Sincerely,

 

Madrigal Pharmaceuticals, Inc.

 

By:

/s/ Fred Craves

 

Name:

Fred Craves

 

Chairman of Madrigal Pharmaceuticals, Inc.

 

 

 

Agreed and accepted, this 13th day of April, 2016 by:

 

By signing and accepting this agreement you acknowledge that Madrigal has given
you the opportunity to obtain independent legal advice with respect to the
nature and consequences of entering into this Letter Agreement.

 

/s/ Paul A. Friedman

 

Paul A. Friedman

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

$1.07581

 

7

--------------------------------------------------------------------------------


 

ANNEX B

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is made as of April 13, 2016,
by and between Madrigal Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Paul A. Friedman (“Indemnitee”).

 

WHEREAS, Indemnitee has entered into a Letter Agreement with the Company dated
as of April 13, 2016 (the “Letter Agreement”), pursuant to which Indemnitee has
agreed to become an officer and director of the Company;

 

WHEREAS, Indemnitee and the Company have entered into the Letter Agreement in
anticipation of the merger of the Company and Synta Pharmaceuticals Corp., and
certain related transactions (the “Merger”) to be effected through a Merger
Agreement by and among the Company, Synta Pharmaceuticals Corp. and other
parties (the “Merger Agreement”);

 

WHEREAS, the Company and Indemnitee recognize the risk of litigation and claims
being asserted against directors and officers of companies engaged in
transactions such as the Merger and such other transactions referred to or
described in the Letter Agreement;

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee to the fullest extent permitted by applicable law so that
Indemnitee will serve or continue to serve the Company free from undue concern
that he or she will not be so indemnified; and

 

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
execution and delivery of the Letter Agreement, to secure the Indemnitee’s
agreement to serve as an officer and director of the Company and to enhance
Indemnitee’s ability to serve the Company in an effective manner, and in order
to provide such protection pursuant to express contract rights, the Company
wishes to provide in this Agreement for the indemnification of, and the
advancement of expenses to, Indemnitee as set forth in this Agreement,

 

NOW, THEREFORE, in consideration of the mutual promises made in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Indemnitee hereby agree as
follows:

 

8

--------------------------------------------------------------------------------


 

1.                                      Certain Definitions.

 

(a)                                 “Claim” shall mean any threatened, pending
or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, whether formal or informal, investigative or other.

 

(b)                                 References to the “Company” shall include,
in addition to Madrigal Pharmaceuticals, Inc., any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger to which Madrigal Pharmaceuticals, Inc. (or any of its wholly owned
subsidiaries) is a party which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, Indemnitee shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

(c)                                  “Expenses” shall mean any and all expenses
(including attorneys’ fees and all other costs, expenses and obligations)
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation, whether formal or
informal.

 

(d)                                 “Expense Advance” shall mean an advance
payment of Expenses to Indemnitee pursuant to Section 3(a).

 

(e)                                  “Indemnifiable Event” shall mean any event
or occurrence related to the fact that Indemnitee is or was a director, officer,
employee, agent or fiduciary of the Company, or any subsidiary of the Company,
or is or was serving at the request of the Company as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
trust or other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity.  Without limitation of the foregoing,
an “Indemnifiable Event” shall include, to the fullest extent permitted by law,
any Claim related to the Letter Agreement, the Merger, and/or the Merger
Agreement or any of the transactions contemplated by the Letter Agreement, the
Merger and/or the Merger Agreement.

 

(f)                                   “Independent Directors” shall mean those
members of the Board consisting of directors who are not parties to the Claim.

 

(g)                                  “Independent Legal Counsel” shall mean an
attorney or firm of attorneys, selected in accordance with the provisions of
Section 3(e) hereof, who shall not have otherwise performed services for the
Company or Indemnitee within the last three years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

 

(h)                                 “Other Liabilities” shall mean judgments,
fines, penalties and amounts paid in settlement (if such settlement is approved
in advance by the Company, which approval shall not be unreasonably withheld) of
any Claim regarding any Indemnifiable Event and any

 

9

--------------------------------------------------------------------------------


 

federal, state, local or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement.

 

(i)                                     References to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner “not opposed to the best interests of the Company” as referred
to in this Agreement.

 

(j)                                    “Reviewing Party” shall mean an election
made from among the following: (i) those members of the Board who are
Independent Directors even though less than a quorum; (ii) a committee of
Independent Directors designated by a majority of the Independent Directors,
even though less than a quorum; or (iii) Independent Legal Counsel selected by
the Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld).

 

2.                                      Indemnification.

 

(a)                                 Indemnification of Expenses and Other
Liabilities.  The Company shall indemnify Indemnitee to the fullest extent
permitted by law if Indemnitee was or is or becomes a party to or witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, any Claim by reason of (or arising in part out of) any
Indemnifiable Event against Expenses and Other Liabilities, including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses.  Indemnitee hereby agrees to repay to the Company all
amounts advanced to Indemnitee hereunder if it is ultimately determined that
Indemnitee is not entitled to indemnification hereunder.  Other than in respect
of Expense Advances paid in accordance with Section 3(a) hereof, such payment of
Expenses shall be made by the Company as soon as practicable but in any event no
later than five (5) business days after written demand by Indemnitee therefor is
presented to the Company.

 

(b)                                 Determination of Right to Indemnification. 
Unless otherwise provided in Section 11 hereof, the Company shall indemnify
Indemnitee pursuant to Section 2(a) if Indemnitee has not failed to meet the
applicable standard of conduct for indemnification.  With respect to all matters
arising concerning whether or not the Indemnitee has met the applicable standard
of conduct, the Indemnitee shall be entitled to select the Reviewing Party.  The
Reviewing Party shall determine whether and to what extent Indemnitee would be
permitted to be indemnified under applicable law and the Company and Indemnitee
agree to abide by such determination, which, if made by Independent Legal
Counsel shall be made in a written opinion.

 

(c)                                  Mandatory Payment of Expenses. 
Notwithstanding any other provision of this Agreement other than Section 11
hereof, to the extent that Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice in defense of any Claim or settlement contemplated under Section 6 of
this Agreement

 

10

--------------------------------------------------------------------------------


 

regarding any Indemnifiable Event, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.

 

3.                                      Expenses; Indemnification Procedure.

 

(a)                                 Advancement of Expenses.  The Company shall
advance all Expenses incurred by Indemnitee.  The advances to be made hereunder
shall be paid by the Company to Indemnitee as soon as practicable but in any
event no later than 30 days after written demand by Indemnitee therefor to the
Company.  Indemnitee hereby agrees to repay to the Company all amounts advanced
to Indemnitee hereunder if it is ultimately determined that Indemnitee is not
entitled to indemnification hereunder.  The Company’s obligation to advance
Expenses shall terminate with respect to any Claim as to which the Indemnitee
shall have entered a plea of guilty acknowledging guilt.

 

(b)                                 Notice/Cooperation by Indemnitee. 
Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified under this Agreement, give the Company notice in writing as soon as
practicable of any Claim made against Indemnitee for which indemnification will
or could be sought under this Agreement; provided however that the failure to so
provide notice to the Company shall not relieve the Company from any liability
that it may have to Indemnitee hereunder unless the Company’s ability to
participate in the defense of such claim was directly, materially and adversely
affected by such failure.  Notice to the Company shall be directed to the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee).  In
addition, Indemnitee shall give the Company such information and cooperation as
it may reasonably require and as shall be within Indemnitee’s power, to the
extent that doing so is consistent with the exercise of the Indemnitee’s rights
under the federal and state Constitutions.  The Company shall provide Indemnitee
with such information and cooperation as Indemnitee may reasonably require, to
the extent that doing so is consistent with the Company’s obligation to
cooperate with regulatory or law enforcement agencies.

 

(c)                                  No Presumptions; Burden of Proof.  For
purposes of this Agreement, the termination of any Claim by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

 

(d)                                 Notice to Insurers.  If, at the time of the
receipt by the Company of a notice of a Claim pursuant to Section 3(b) hereof,
the Company has liability insurance in effect which may cover such Claim, the
Company shall give prompt notice of the commencement of such Claim to the
insurers in accordance with the procedures set forth in the respective
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such Claim in accordance with the terms of such policies.  The
Company shall keep Indemnitee reasonably informed as to the status of all
relevant insurance matters.

 

(e)                                  Selection of Counsel.  In the event the
Company shall be obligated hereunder to pay the Expenses of any Claim the
Company, if appropriate, shall be entitled to

 

11

--------------------------------------------------------------------------------


 

assume the defense of such Claim with counsel approved by Indemnitee (not to be
unreasonably withheld) upon the delivery to Indemnitee of written notice of the
Company’s election so to do.  After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Claim;
provided that, (i) Indemnitee shall have the right to employ Indemnitee’s
separate counsel in any such Claim at Indemnitee’s own expense and (ii) if
(A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense, or (C) the Company shall not continue to retain
such counsel to defend such Claim, then the fees and expenses of Indemnitee’s
separate counsel shall be considered an Expense.

 

4.                                      Additional Indemnification Rights;
Non-exclusivity; Company Obligations Primary.

 

(a)                                                                                
Scope.  The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, the Company’s Bylaws (as now or hereafter in
effect) or by statute.  In the event of any change after the date of this
Agreement in any applicable law, statute or rule which expands the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change.  In the event of any change in any applicable law, statute or
rule which narrows the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, agent or fiduciary, such change,
to the extent not otherwise required by such law, statute or rule to be applied
to this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 11(a) hereof.

 

(b)                                                                                
Non-exclusivity.  The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation, its Bylaws (as now hereafter in effect), any other
agreement, any vote of stockholders or disinterested directors, the General
Corporation Law of the State of Delaware, or otherwise.  The indemnification
provided under this Agreement shall continue as to Indemnitee for any action
taken or not taken while serving in an indemnified capacity even though
Indemnitee may have ceased to serve in such capacity.

 

5.                                      Contribution.

 

(a)                                 Whether or not the indemnification provided
in Section 2 hereof is available, in respect of any threatened, pending or
completed action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Company shall, unless indemnification would not be available as a result of
Section 11 hereof, pay, in the first instance, the entire amount of any judgment
or settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee.  The Company shall not
enter into any settlement of any action, suit or proceeding in

 

12

--------------------------------------------------------------------------------


 

which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

 

(b)                                 Without diminishing or impairing the
obligations of the Company set forth in the preceding subparagraph, if, for any
reason, Indemnitee shall elect or be required to pay all or any portion of any
judgment or settlement in any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall contribute to
the amount of expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such action, suit
or proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered.  The
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

 

(c)                                  The Company hereby agrees to fully
indemnify and hold Indemnitee harmless from any claims of contribution which may
be brought by officers, directors or employees of the Company, other than
Indemnitee, who may be jointly liable with Indemnitee.

 

(d)                                 To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever other than the reasons set
forth in Section 11 hereof, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses and Other Liabilities, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such proceeding;
and/or (ii) the relative fault of the Company (and its directors (other than
Indemnitee) officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

6.                                      Settlement.  The Company acknowledges
that a settlement or other disposition short of final judgment may be successful
if it permits a party to avoid expense, delay, distraction, disruption and
uncertainty.  In the event that any action, claim or proceeding to

 

13

--------------------------------------------------------------------------------


 

which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such action, suit or proceeding.  Anyone seeking to
overcome this presumption shall have the burden of proof.

 

7.                                      No Duplication of Payments.  The Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against Indemnitee to the extent Indemnitee has otherwise
actually received payment (under any insurance policy, provision of the
Company’s Certificate of Incorporation, Bylaw (as now or hereafter in effect) or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

8.                                      Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of Expenses or Other Liabilities incurred in
connection with any Claim, but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses and Other Liabilities to which Indemnitee is entitled.

 

9.                                      No Imputation.  The knowledge or
actions, or failure to act, of any director, officer, agent or employee of the
Company or the Company itself shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.

 

10.                               Liability Insurance.  For the duration of
Indemnitee’s service as a director or officer or other agent of the Company, and
thereafter for so long as Indemnitee shall be subject to any pending or possible
Claim by reason of any Indemnifiable Event, the Company shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of liability insurance providing coverage for directors and officers of
the Company that are at least substantially comparable in scope and amount to
that provided by the Company’s current policies of directors’ and officers’
liability insurance.  To the extent the Company maintains liability insurance
applicable to directors, officers, employees, agents or fiduciaries, Indemnitee
shall be covered by such policies in such a manner as to provide Indemnitee the
same rights and benefits as are provided to the most favorably insured of the
Company’s directors, if Indemnitee is a director; or of the Company’s officers,
if Indemnitee is not a director of the Company but is an officer; or of the
Company’s key employees, agents or fiduciaries, if Indemnitee is not an officer
or director but is a key employee, agent or fiduciary.

 

11.                               Exceptions.  Notwithstanding any other
provision of this Agreement, the Company shall not be obligated pursuant to the
terms of this Agreement:

 

(a)                                 Excluded Action or Omissions.  To indemnify
Indemnitee for acts, omissions or transactions if a final decision by a court
having jurisdiction in the matter shall determine that such indemnification is
prohibited by applicable law.

 

(b)                                 Claims Initiated by Indemnitee.  To
indemnify Expenses or Other Liabilities or advance Expenses to Indemnitee with
respect to Claims initiated or brought voluntarily by Indemnitee and not by way
of defense, except (i) with respect to actions or proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other agreement or insurance policy or under the Company’s Certificate of
Incorporation or

 

14

--------------------------------------------------------------------------------


 

Bylaws now or hereafter in effect relating to Claims for Indemnifiable Events,
(ii) in specific cases if the Board has approved the initiation or bringing of
such Claim, or (iii) as otherwise required under Section 145 of the Delaware
General Corporation Law, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance Expense payment or
insurance recovery, as the case may be.

 

(c)                                  Lack of Good Faith.  To indemnify
Indemnitee for any Expenses or Other Liabilities incurred by the Indemnitee with
respect to any proceeding instituted by Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee in such proceeding was not made in
good faith or was frivolous.

 

(d)                                 Claims Under Section 16(b).  To indemnify
Indemnitee for the payment of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute; provided
that the Company shall advance Expenses in connection with Indemnitee’s defense
of a claim under Section 16(b), which advances shall be repaid to the Company if
it is ultimately determined that Indemnitee is not entitled to indemnification
of such Expenses.

 

(e)                                  Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against Indemnitee, Indemnitee’s estate, spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

12.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall constitute an original.

 

13.                               Binding Effect; Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors, assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), spouses,
heirs and personal and legal representatives.  The Company shall require and
cause any successor (whether direct or indirect, and whether by purchase,
merger, consolidation or otherwise) to all, substantially all, or a substantial
part, of the business or assets of the Company, by written agreement in form and
substance satisfactory to Indemnitee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.  This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
a director, officer, employee, agent or fiduciary (as applicable) of the Company
or of any other enterprise at the Company’s request.

 

14.                               Attorneys’ Fees.  In the event that any action
is instituted by Indemnitee under this Agreement or under any liability
insurance policies maintained by the Company to enforce or interpret any of the
terms hereof or thereof, Indemnitee shall be entitled to be paid all Expenses
incurred by Indemnitee with respect to such action, regardless of whether
Indemnitee is ultimately successful in such action, and shall be entitled to the
advancement of Expenses with

 

15

--------------------------------------------------------------------------------


 

respect to such action, unless as a part of such action a court of competent
jurisdiction over such action determines that each of the material assertions
made by Indemnitee as a basis for such action was not made in good faith or was
frivolous.  In the event of an action instituted by or in the name of the
Company under this Agreement to enforce or interpret any of the terms of this
Agreement, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee in defense of such action (including costs and Expenses incurred with
respect to Indemnitee’s counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action.

 

15.                               Notice.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed duly given (i) if delivered by hand and signed for by the party
addressed, on the date of such delivery, or (ii) if mailed by domestic certified
or registered mail with postage prepaid, on the third business day after the
date postmarked.  Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.

 

16.                               Consent to Jurisdiction.  The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the State of Delaware for all purposes in connection with any action or
proceeding which arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be commenced, prosecuted and
continued only in the Court of Chancery of the State of Delaware, which shall be
the exclusive and only proper forum for adjudicating such a claim, provided,
however, that if the Court of Chancery shall lack jurisdiction over the subject
matter of a dispute between the parties related to this Agreement, then the
parties consent to the exercise of jurisdiction by such other state or federal
courts within the State of Delaware that shall have jurisdiction over such
dispute.

 

17.                               Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.  Furthermore, to the fullest extent possible,
the provisions of this Agreement (including, without limitations, each portion
of this Agreement containing any provision held to be invalid, void or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

18.                               Choice of Law.  This Agreement shall be
governed by and its provisions construed and enforced in accordance with the
laws of the State of Delaware as applied to contracts between Delaware residents
entered into and to be performed entirely within the State of Delaware.

 

19.                               Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

 

20.                               Amendment and Termination.  Due to the
uncertain application of any statutes of limitations that may govern any Claim,
this Agreement shall be of indefinite duration.  No

 

16

--------------------------------------------------------------------------------


 

amendment, modification, termination or cancellation of this Agreement shall be
effective unless it is in writing signed by both the parties hereto.  No waiver
of any of the provisions of this Agreement shall be deemed to be or shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.

 

21.                               Integration and Entire Agreement.  This
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto.  If the Company and Indemnitee have previously entered into an
indemnification agreement providing for indemnification of Indemnitee by the
Company, the parties’ entry into this Indemnification Agreement shall be deemed
to amend and restate such Indemnification Agreement to read in its entirety as,
and to be superseded by, this Indemnification Agreement.

 

22.                               No Construction as Employment Agreement. 
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employ of the Company or any of its subsidiaries or
affiliated entities.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth on the first page of this Agreement.

 

 

MADRIGAL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Fred Craves

 

 

Chairman

 

 

 

750 Battery Street, Suite 400

 

San Francisco, California 94111

 

 

 

 

 

Paul A. Friedman

 

 

 

1218 Valley Road

 

Villanova, Pennsylvania 19085

 

18

--------------------------------------------------------------------------------


 

ANNEX C

 

1.                                      Severance payment to be made upon a
termination of your employment without Cause (as reasonably defined by Madrigal
consistent with market practice, and which shall include notice and reasonable
opportunity to cure) or upon your voluntary resignation for Good Reason (as
reasonably defined by Madrigal consistent with market practice, but to include a
Change of Control after the Merger) (a “Qualifying Separation”).

 

2.                                      Upon a Qualifying Separation, you will
receive a severance payment equal to 12 months of your then-current base salary
and target bonus, to be paid out (a) in one lump sum in connection with a Change
of Control after the Merger or (b) in circumstances not involving a Change of
Control after the Merger, in 12 equal monthly payments following the date of the
Qualifying Separation.

 

3.                                      Upon a Qualifying Separation, you will
be eligible to receive reimbursement for continued medical and dental benefits,
including, if available under the applicable COBRA regulations, for a period of
up to 12 months, and based on your pre-separation coverage elections and subject
to any contributions you made pre-separation.  To the extent this benefit is
taxable, Madrigal shall gross you up for such tax consequences.  Should you
obtain new employment during this 12 month period, this reimbursement benefit
shall terminate immediately upon your eligibility of new medical and dental
benefits.

 

4.                                      Except as set forth in paragraph 8
below, upon a Qualifying Separation, vesting of the Restricted Stock and Stock
Options shall accelerate fully.

 

5.                                      Upon a Qualifying Separation, you will
receive a prorated bonus for the year of your separation, based on the portion
of the fiscal year that you work.

 

6.                                      Market level benefits upon a termination
for a disability or death, such as partial severance and vesting.

 

7.                                      Upon any separation from employment, you
shall receive a payment for all accrued, unused vacation you have and
reimbursement for all outstanding ordinary and necessary business expenses,
consistent with past practice.

 

8.                                      In the event of a Change of Control
after the Merger occurs, the occurrence of such event alone will not accelerate
the vesting of Restricted Stock and Options if the acquiring party expressly
desires to retain Executive and assumes Executive’s existing compensation
agreements and arrangements, unless there is a Qualifying Separation within 18
months after such Change in Control, and in such case vesting of the Restricted
Stock and Stock Options shall accelerate fully.

 

19

--------------------------------------------------------------------------------


 

ANNEX D

 

Synta Pharmaceuticals Corp.

 

20

--------------------------------------------------------------------------------